Citation Nr: 1414764	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 2008, for the grant of a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than March 21, 2008, for the grant of service connection for major depressive disorder (MDD) and assignment of a 70 percent rating.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, and the April 2009 rating decision from the Appeals Management Center (AMC) in Washington D.C.

In the November 2006 rating decision, the RO denied entitlement to a TDIU.  In the April 2009 rating decision, service connection for MDD was granted and a 70 percent rating was assigned, effective December 29, 2008.  This rating decision also awarded a TDIU, effective December 29, 2008.  

The April 2009 rating decision granted service connection for MDD and a TDIU, and assigned both an effective date of December 29, 2008.  

In the April 2011 rating decision, the AMC found that earlier effective dates were warranted for the grant of both the Veteran's MDD and TDIU.  The new date assigned was March 21, 2008.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the effective dates assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received on March 31, 2006, when he had a combined disability rating of 60 percent for two disabilities to one lower extremity; resolving all reasonable doubt in the Veteran's favor that at the time of his claim for a TDIU, his service-connected disabilities alone combined to render him unemployable.

2.  The RO received the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder on March 21, 2008; there is no evidence of any earlier formal or informal claim for an acquired psychiatric disorder prior to March 21, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 31, 2006, but no earlier, for the award of a TDIU are met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2013).

2.  The criteria for an effective date prior to March 21, 2008, for the award of service connection for an acquired psychiatric disorder, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 3.816 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3 d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2006, November 2006, and March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2006 and March 2008 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

The Board notes that the initial, April 2006 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations regarding his TDIU claim.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in November 2006 and March 2008.  The most recent readjudication of the claims was in an April 2011 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have generally referenced the applicable law and regulations necessary for a grant of earlier effective dates.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Employment records as well as records from the Social Security Administration  (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

I.  Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

The implementing regulation clarifies this to mean that the effective date of an increased evaluation "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred.  38 C.F.R. § 3.400(o)(2).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  Id.  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

II. Factual Background and Analysis

The Veteran believes the effective date for his TDIU claim should be March 31, 2006-the date he filed his claim for a TDIU.  A TDIU was granted, effective March 21, 2008.  The Veteran contends, however, that he became unemployable prior to March 21, 2008, based primarily on the severe symptoms associated with his service-connected left knee and left ankle disabilities.  For the reasons discussed below, the Board finds all reasonable doubt in the Veteran's favor and awards a TDIU, effective March 31, 2006, but no earlier.

At the time he filed his TDIU claim in March 2006, the Veteran was in receipt of service connection benefits for chondromalacia of the left knee, 40 percent disabling, and left ankle strain, 30 percent disabling.  His combined rating for the disabilities of his left lower extremity was 60 percent.  

TDIU may be awarded, where a veteran's schedular rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16.  Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  Disabilities affecting one or both lower extremities, resulting common etiology/single accident, or affecting a single body system are considered a single disability for determining TDIU eligibility.  Id.

The Board finds that the Veteran's left knee and left ankle disabilities meet the schedular requirements for a grant of TDIU as they both affect one lower extremity and combine to 60 percent disabling.  As such, the remaining question before the Board is whether these service-connected disabilities, alone, rendered him unemployable prior to March 21, 2008.  

In his claim for TDIU, received March 31, 2006, the Veteran reported last working in 2005.  His job history mainly included law enforcement and security positions.  Since that time, he has provided documentation of numerous sedentary jobs for which he applied and never was chosen.  

The Veteran was afforded a VA examination September 2006, during which the examiner indicated that that the Veteran's knee and ankle conditions would "without a doubt cause him to not be able to pass the physical exam, or perform the duties of a law enforcement officer."  The examiner opined that the Veteran's symptoms inhibit him from walking distances, running, jumping, or restraining someone.  He further opined that his service-connected left knee and ankle disabilities "should not prohibit most forms of sedentary employment."  

In a November 2008 VA examination, the examiner opined that the Veteran's psychiatric symptoms render him unemployable.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted, effective March 31, 2006.  

Based upon review of the evidence as a whole, the Board finds the positive and negative evidence to be in relative equipoise as to the question of whether at the time of his initial TDIU claim on March 31, 2006, the Veteran was unable to secure or maintain any substantially gainful employment due to his service-connected left knee and ankle disabilities.  Indeed the September 2006 VA examiner indicated that his service-connected left knee and ankle disabilities would preclude him for performing any sort of work in law enforcement.  Although the examiner indicated that the Veteran may be able to perform sedentary work, the great weight of the evidence between March 31, 2006, and March 21, 2008, shows that despite numerous attempts at obtaining alternate employment, he was unable to secure and maintain any employment-including sedentary employment.  The Board notes, however, that the realistic chances of him obtaining and retaining employment must also be considered in light of his physical capabilities.  Although there are perhaps some occupations that would not require him to walk, run, jump or restrain, the Board finds that the evidence of record does not show that the Veteran has any practical or job skills which could be transferred to any form of employment that does not require use of his left lower extremity.  

Ultimately, the Board finds all reasonable doubt in the Veteran's favor, given his occupational history and educational level, and finds that at the time of his filing for a TDIU on March 31, 2006, he was unable to obtain or retain substantially gainful employment due to his physically limiting service-connected disabilities.

The Board finds, however, that an effective date earlier than March 31, 2006, is not warranted.  First, the Veteran and his representative indicated during his hearing that he wished to have an effective date for his TDIU back to the date he filed his claim.  This has been granted.  Also, the Board notes that within the preceding year, the Veteran did not contend, nor did the medical evidence show that the Veteran was unemployable solely due to his service-connected left leg and ankle disabilities.  The evidence of record shows the Veteran's report that he last worked in 2005, but the evidence demonstrates that he was not employable until he filed his TDIU claim on March 31, 2006.  Earlier evidence and indeed some later evidence weighed against finding that the Veteran was unemployable prior to March 21, 2008.  In the year prior to March 31, 2006, the Veteran never reported being unemployable due to his service-connected disabilities, nor are there any treatment records during that time frame showing his complaints of any inability to work due to his left knee and ankle disabilities.  The Board finds that the grant of an effective date of March 31, 2006, is generous in light of the negative VA opinion dated in October 2009.  Therefore, an effective date earlier than March 31, 2006, for the grant of TDIU is not warranted under the circumstances presented in this case.  

For the reasons stated above, the Board finds that a TDIU is warranted beginning March 31, 2006, but no earlier.  

MDD

I. Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a) (West 2002).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

II. Factual Background and Analysis

The Veteran seeks an effective date earlier than March 21, 2008, for the grant of service connection for his MDD.  During his hearing, the Veteran and his representative essentially indicated that they are mainly seeking an earlier effective date for the TDIU claim (now granted above) and the earlier effective date claim for the grant of MDD was appealed in an effort to effectuate the earlier TDIU grant.  Nevertheless, the Veteran has not withdrawn the earlier effective date claim for his MDD and the Board will address it below.  

The Board has considered the Veteran's testimony and contentions.  However, the Board is constrained by the applicable law and regulation governing the assignment of effective dates for claims.  The applicable law and regulation provide that the effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Here, the Veteran's claim for service connection for a psychiatric disorder was received by VA on March 21, 2008.  The Veteran does not contend, nor does the evidence show, that he filed and VA received a formal or informal claim for service connection for a psychiatric disorder prior to March 21, 2008.  The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date of March 30, 2006, but no earlier, for the grant of a TDIU is warranted.  

An effective date earlier than March 21, 2008, for the grant of service connection for MDD is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


